Name: Council Regulation (EC) No 458/2001 of 6 March 2001 amending Regulation (EC) No 1334/2000 with regard to the list of controlled dual-use items and technology when exported
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  economic geography;  trade policy;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32001R0458Council Regulation (EC) No 458/2001 of 6 March 2001 amending Regulation (EC) No 1334/2000 with regard to the list of controlled dual-use items and technology when exported Official Journal L 065 , 07/03/2001 P. 0019 - 0019Council Regulation (EC) No 458/2001of 6 March 2001amending Regulation (EC) No 1334/2000 with regard to the list of controlled dual-use items and technology when exportedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Under Council Regulation (EC) No 1334/2000 of 22 June 2000 setting up a Community regime for the control of exports of dual-use items and technology(1), dual-use items (including software and technology) should be subject to effective control when they are exported from the Community.(2) In order to enable the Member States and the Community to comply with their international commitments, Annex I of Regulation (EC) No 1334/2000 establishes the common list of dual-use items and technology referred to in Article 3 of that Regulation, that implements internationally agreed dual-use controls, including the Wassenaar Arrangement, the Missile Technology Control Regime (MTCR), the Nuclear Suppliers Group (NSG), the Australia Group and the Chemical Weapons Convention (CWC).(3) Article 11 of Regulation (EC) No 1334/2000 establishes that Annex I is to be updated in conformity with the relevant obligations and commitments, and any modification thereof, that each Member State has accepted as a member of the international non-proliferation regimes and export control arrangements, or by ratification of relevant international treaties.(4) The Participating States in the Wassenaar Arrangement decided on 1 December 2000 to modify control parameters in Categories 3, 4 and 5-Part 2, which are included in Annex I of Regulation (EC) No 1334/2000. These amendments represent significant liberalisation of control parameters, that should be implemented at Community level within a reasonable time scale in order to facilitate exports for which export controls are no longer considered necessary at multilateral level.(5) Regulation (EC) No 1334/2000 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex I of Regulation (EC) No 1334/2000 is hereby amended as follows:1. Category 3 - Electronics, entry 3A001.a.3.a., "3500" shall be replaced by "6500".2. Category 4 - Computers, entry 4A003.b., "6500" shall be replaced by "28000".3. Category 4 - Computers, entry 4A003.d., "3000000" shall be replaced by "200000000".4. Category 4 - Computers, entry 4A003.g., "80 Mbyte/s" shall be replaced by "1.25 Gbyte/s".5. Category 5-Part 2 - Information Security, Note 3: Cryptography Note shall be amended as follows:(a) paragraph d. shall be deleted.(b) - paragraph e. shall be renumbered as paragraph d.,- the terms "described in paragraphs a. to d. above" shall be replaced by "described in paragraphs a. to c. above".Article 2This Regulation shall enter into force on the fifth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2001.For the CouncilThe PresidentI. ThalÃ ©n(1) OJ L 159, 30.6.2000, p. 1. Regulation as amended by Regulation (EC) No 2889/2000 (OJ L 336, 30.12.2000, p. 14).